       Case 1:19-cv-04686-LJL-GWG Document 36
                                           35 Filed 04/30/20 Page 1
                                                                  2 of 7
                                                                       8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x

ABEL SABORIT, JR.,
                                                                          STIPULATION OF
                                                           Plaintiff,     CONFIDENTIALITY
                                                                          AND PROTECTIVE ORDER
                            - against -
                                                                          19 Civ. 4686 (LJL) (GWG)
HARLEM HOSPITAL CENTER AUXILIARY
INC., NEW YORK CITY HEALTH AND
HOSPITALS CORPORATION, and KEESHA
NEDD, individually,

                                                       Defendants.

--------------------------------------------------------------------- x

                 WHEREAS, the parties anticipate that confidential material will be exchanged in

discovery in this action; and

                 WHEREAS, the parties object to the production of confidential material unless

appropriate protection for its confidentiality is assured; NOW THEREFORE

                 IT IS HEREBY STIPULATED AND AGREED, by and between the parties as

represented below, as follows:

                 1.       A       ed he e ,       C f de       a Ma e a        ha     ea   a   d c   e   ,

testimony and information concerning:

                 a.       personnel or former personnel of the C      f Ne Y       ( C ) or
                          the New York City Hea h a d H           a C       a     ( HHC ) or
                          or any agencies of the City, other than the plaintiff in this action,
                          including, but not limited to personal information such as home
                          addresses, telephone numbers, social security numbers, discipline
                          and personnel files including all information contained therein
                          such as salary, promotions, discipline and evaluations;

                 b.       All documents and information containing personal health
                          information, including but not limited to documents and
                          information covered by the Health Insurance Portability and
                          Acc     ab    Ac f 1996 ( HIPAA ) a d ec d d c ed by a
      Case 1:19-cv-04686-LJL-GWG Document 36
                                          35 Filed 04/30/20 Page 2
                                                                 3 of 7
                                                                      8



                      party or nonparty pursuant to any Authorization to Release
                      Medical Records executed by the Plaintiff in this action;

               c.     All documents and information concerning requests for public
                      assistance, including HIV/AIDS Services Administration records;

               d.     All documents and information containing mental health
                      information of any party hereto, including but not limited to
                      documents and information covered by the Health Insurance
                      Portability and Acc     ab    Ac f 1996 ( HIPAA ) a d ec d
                      disclosed by a party or nonparty pursuant to any Authorization to
                      Release Psychotherapy Notes executed by the Plaintiff in this
                      action;

               e.     proprietary information, trade secrets or other similar confidential
                      information of the City of New York;

               f.     taxpayer identification numbers and social security numbers;

               g.     any information of a personal or intimate nature regarding any
                      individuals who are not plaintiffs in this action;

               h.     any documents that the parties agree are subject to this stipulation;

               i.     any documents that are designated on the face thereof as
                       C f de a ;

               j.     any documents that the Court directs to be produced subject to this
                      protective order; and

               k.     any testimony or discovery response which reveals the contents of
                      materials produced subject to this order.

               2.     The e      C f de     a Ma e a       ha     c de     a   ff       a       e        , tax

forms W-2, wage statements, bank statements, and/or any other personal financial documents,

but shall not include testimony, including deposition testimony, conce              g       a       ff     a

returns, income, or past, present, or future employment.

               3.     Plaintiff and   a    ff   counsel shall not use the Confidential Materials

produced by defendants for any purpose other than for the preparation or presentation of

 a    ff ca e in this action and any appeals arising from a decision in this action.




                                                -2-
      Case 1:19-cv-04686-LJL-GWG Document 36
                                          35 Filed 04/30/20 Page 3
                                                                 4 of 7
                                                                      8



              4.      Defendants and defe da           c        e   ha         e he C f de          a

Materials produced by plaintiff for any purpose other than for the preparation or presentation of

defe da     defe e      h ac       a da    a ea a          gf       a dec       h ac        .

              5.      The Parties and the Parties counsel of record shall not disclose the

Confidential Materials produced by the opposing party to any person other than employees of the

law office of counsel of record, nor disclose information contained in confidential materials,

except under the following conditions:

              a.      Disclosure before and during trial may be made only to the parties, to an

                      expert who has been retained or specially employed by the parties counsel

                      of record in anticipation of litigation or preparation for this action, to a

                      witness in preparation for and/or at a deposition, or to the Court.

              b.      Before any disclosure is made to a person listed in subparagraph (a) above

                      (other than to the Court), the parties counsel of record shall provide each

                      such person with a copy of this Stipulation and Protective Order, and such

                      person shall consent in writing, in the form annexed hereto as Exhibit A,

                      not to use the Confidential Materials for any purpose other than in

                      connection with the prosecution of this case and not to further disclose the

                      Confidential Materials except in testimony taken in this case. The signed

                      consent shall be retained by the attorney making such disclosure.

              c.      Any depositions taken in this action where either Confidential Materials or

                      the contents of Confidential Materials, or documents containing

                      Confidential Materials may be disclosed or used shall be attended only by

                       he de    e , he de       e     a         e , he parties, the pa e        c   e




                                               -3-
      Case 1:19-cv-04686-LJL-GWG Document 36
                                          35 Filed 04/30/20 Page 4
                                                                 5 of 7
                                                                      8



                       record, and the court reporter. All persons attending any deposition(s) in

                       this case shall be subject to this Order. Deposition testimony concerning

                       any Confidential Materials which reveals the contents of such materials

                       shall be deemed confidential, and the transcript of such testimony,

                       together with any exhibits referred to therein, shall be separately bound,

                          hac e      age         e       a ed CONFIDENTIAL. S ch

                       of the transcript shall be deemed to be Confidential Materials within the

                       meaning of this Stipulation and Protective Order.

               6.      In filing Confidential Materials with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Materials ( Confidential

Court Submiss        ), the parties shall publicly file a redacted copy of the Confidential Court

Submission through the Electronic Case Filing System. The parties shall file an unredacted copy

of the Confidential Court Submission under seal with the Clerk of this Court, and the parties shall

serve this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission.

               7.      GWG: Nothing herein shall be construed to relieve any party of

the responsibility to make an application to the Court that justifies the sealing in

accordance with paragraph 2.E of the Court's Individual Practices.

                8.      These restrictions may be altered or supplemented only by written

     stipulation between the parties filed with and approved by the Court or by order of the Court.

               9.      Each individual who receives Confidential Materials hereby agrees to

subject themself to the jurisdiction of this court for the purpose of any proceedings relating to the

performance under, compliance with, or violation of, this protective order.




                                                -4-
      Case 1:19-cv-04686-LJL-GWG Document 36
                                          35 Filed 04/30/20 Page 5
                                                                 6 of 7
                                                                      8



               10.     Within 30 days after the termination of this case, including any appeals,

the Confidential Materials, including all copies, notes, and other materials containing or referring

to information derived there from, shall be returned to he      d c g a e        attorneys or, upon

their consent, destroyed, and all persons who possessed such materials shall verify their return or

destruction by affidavit. GWG: This provision does not bind the Court.

               11.     Nothing in this Stipulation and Protective Order shall be construed to limit

the party producing the Confidential Materials from using the Confidential Materials they

produce in any manner.

               12.     The provisions of this Stipulation and Protective Order shall, absent

further order of the Court, continue to be binding throughout and after the conclusion of this case

and any appeals.

               THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.




                                               -5-
         Case 1:19-cv-04686-LJL-GWG Document 36
                                             35 Filed 04/30/20 Page 6
                                                                    7 of 7
                                                                         8



                 13.    This Court retains jurisdiction over all matters arising under this protective

order.

Dated:           New York, New York
                 April 30, 2020


         CRUMILLER P.C.                                      JAMES E. JOHNSON
         Attorneys for Plaintiff                             Corporation Counsel of the
         222 Broadway, 19th Floor                              City of New York
         New York, NY 10038                                  Attorney for Defendants
                                                             100 Church Street, Room 2-173
                                                             New York, New York 10007-2601
                                                             (212) 356-1180


By:      /s/                                         By:
                   Chloe Liederman                                         Leo T. Ernst
                                                                  Assistant Corporation Counsel




SO ORDERED:


           April 30, 2020
               Date                                                 U.S.M.J.




                                                 -6-
      Case 1:19-cv-04686-LJL-GWG Document 36
                                          35 Filed 04/30/20 Page 7
                                                                 8 of 7
                                                                      8



                                           EXHIBIT A

               The undersigned hereby acknowledges that he/she has read the Protective Order

entered in the United States District Court for the Southern District of New York on April 27,

2020, in the action entitled Abel Saborit Jr. v. New York City Health and Hosps. Corp., et al.,

Civil Action No.: 19 Civ. 4686 (LJL) (GWG), understands its terms and agrees to be bound by it.

The undersigned agrees not to use the Confidential Materials defined therein for any purpose

other than in connection with the prosecution or defense of this action, and will not further

disclose the Confidential Materials except in testimony taken in this action. The undersigned

voluntarily submits to the personal jurisdiction of the United States District Court for the

Southern District of New York for purposes of the enforcement of the above-cited protective

order and the imposition of any sanctions for contempt of that order.

DATED:                         , 202_


                                                                      SIGNATURE



                                                                        Print Name



                                                                        Occupation


 STATE OF NEW YORK                         :
                                           :    ss:
 COUNTY OF                                 :


On                         , 202_, before me personally came                            ,
to me known, and known, and duly acknowledged to me that he/she executed this document.


                                                                  Notary Public
